ABEL AcosTA,cLERK

COURT OF CRIMINAL APPEALS OF TEXAS l '
P.O'.BOX 12308,CAPITOL STATION v CO[§?]R§G©;§UVED 11
AUSTIN,TEXAS,73711 QUMNALAPPEALS
Dear Sir, NDV 02 205

This request is made under the Freedom Of lnformations Act (FQ.
Section 552 [and the Privacy Act U.S.C. Sect.ion 5523]. .;@én AS©@S€@C CE@FB(

Please Send me copies of the following documents: [APPEAT_i N0,0295331D and ELLASON
vs.STATE 815 S.W. 2d.(Tex._Crim.App.1991)/WR- 79,456-02/WR- 79,456-01,and ANY AND ANY l
TRANSCRIPTS,DISCOVERY,EXHIBITS YOUR HONORABLE COURT RECORDS MAY PERTAIN IN THE
ESPECIALLY THE APPFAL GF THE DEATH SENTENCE, BECAUSE ELLASON NEVER RECEIVED ANY "

SUCH DOCUMEN’].`S OR TRANSCRIPF TO BE A_BLE TO ASSIST HIS ATIORNEYS FR_OM TI-E DEATH
SENTENCE HE RECEIVED FROM DATES NEEDED ARE 1986 to 2015]._

As you know,the Freedom Of Information Act privides that all portions of a
document are exempt from release,the remainder must be segregated and disclosed;
Iherefore, l will expect you to send me all noniexempt_portions of my records which
I have requested and ask that you justify any deletions with reference to specific
exemption of FOIA. The information requested is not to be used for commercial benefit;i
so l do not expect to be charged fees for your review of the material to see if
it falls within one of FOIAls exemptions. The clerk needs to know that me

being a prisoner l cannot receive nothing but paper‘form material.THANK YOU.

RESPECI'E`ULl.Y SUB§T'I`EI%
jaw @~»

IHOMAS DEWAYNE ELLASON

#600129

ALLRED uNIT

2101 FM369 N

lowA PARK,TEXAS,76367

 

cERTIFIcATE 0F-SERV1CE,,

 

l ,T!-IOMAS DEWAYNE ELLASON, TDCJ-ID #600129 ,hereinabove, do hereby declare that
on the _2___€th day of October, 2015, l certify that a true and correct copy of the
FOlA ,w_a_s __'served by_ U _S_MAlL SERVICE ,postage prepaid lst class, addressed to the
follow1ng: ABEL ACOSTA,CLERK, COURT OF CRIMINAL APPEALS_ OF TEXAS, P. O. BOX 12308,
CAPI'IUL STATION, AUQ'I` TEXAS78711

;/_-_1~

 

________-ws-